UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21836 Index Funds (Exact name of registrant as specified in charter) 1155 Kelly Johnson Blvd., Suite 111, Colorado Springs, CO 80920 (Address of principal executive offices) (Zip code) The Willis Group, 1155 Kelly Johnson Blvd., Suite 111, Colorado Springs, CO 80920 (Name and address of agent for service) Registrant's telephone number, including area code: (719) 884-7500 Date of fiscal year end: March 31 Date of reporting period: July 1, 2013 – June 30, 2014 Item 1. Proxy Voting Record No votes for Total Investment System for the period July 1, 2013 – June 30, 2014. Giant 5 Total Index System Proxy Voting Statement Reporting Period: 07/01/2013 - 06/30/2014 Issuer of Portfolio Security Portfolio / Fund Ticker (s) CUSIP Shareholder Meeting Date Summary of Matters Voted On Proponent Vote For or Against Management IPATH JJ-UBS Precious Metals IPATH JJ-UBS Precious Metals JJP 06739H248 1/31/2014 Proposals 1. Proposed amendment to the indenture that is more fully described in the consent statement. Management On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A WisdomTree Commodity Country Equity Fund WisdomTree Commodity Country Equity Fund CCXE 97717W752 3/11/2014 Proposals 1.A vote for election of the following nominees: 01-David G. Chrencik, 02 - Joel H. Goldberg, 03 - M.A. Raso Kirstein Management On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Index Funds By (Signature and Title) /s/ Michael Willis Michael Willis, President Date August 20, 2014
